       Case 2:18-cv-04457-DJH Document 33 Filed 07/12/19 Page 1 of 1



 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Christopher Megles, et al.,                        No. CV-18-04457-PHX-DJH
10                  Plaintiffs,                         ORDER
11   v.
12   Helton Excavating Incorporated, et al.,
13                  Defendants.
14
15          This matter is before the Court on the Joint Motion to Approve the Settlement

16   Agreement and Stipulation of Dismissal with Prejudice. (Doc. 32). Good cause showing,

17   and finding that this is a fair and reasonable resolution of a bona fide dispute, the Court

18   will approve the Joint Motion. Accordingly,

19          IT IS HEREBY ORDERED that the Joint Motion to Approve the Settlement

20   Agreement (Doc. 32) is granted.

21          IT IS FURTHER ORDERED that this matter shall be dismissed, with prejudice.

22   The clerk of court shall kindly terminate this matter.

23          Dated this 12th day of July, 2019.

24
25
26                                                Honorable Diane J. Humetewa
                                                  United States District Judge
27
28
